Title: To James Madison from Edmund Randolph, 15 January 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Pettus’s Jany 15. 1782[3]
The extreme badness of the weather prevented me from sending a letter from hence to Richmond for the post of last week.
As I am really uneasy, at a little seeming omission on my part to Mr Jones, I must beg you to mention to him that until friday last, I had supposed that Colo. Monroe had procured a bill for Mr. Henry’s money, lodged in my hands for his use from Mr Ross. Having an account much in my favor with Ross, I thought no more of the matter, after Colo. M. had undertaken to procure a draught. You will readily conceive my surprize, when I heard from that Gentleman, that this money had never been remitted. I have given him an order for the money to be sent by the present post, and have desired him to state the matter to Mr. Jones, who will otherwise be surprized at my not availing myself of the opportunity by Colo. Bland.
I shall certainly transmit a state of the constitutional question and argument, as soon as a mass of papers, now before me, is reduced.

The approaching election will probably be marked by some singularities. By the resolutions of the house of delegates, a man to be elected must be a spotless whig. I suspect that so[me] of the candidates will not be able to produce evidence of patriotism of a very early date, and that violent contentions will ensue: And yet it would seem, that the determined spirit of the last assembly ought to satisfy those, who hoped for wicked measures, that nothing but staunch republicanism, and a due attachment to the French alliance will ever be acceptable to Virginia. There is much conversation among those, with whom I mix, concerning the revival of committees. They may, I think, be rendered auxiliary to the resolutions above mentioned, by acting as a censorial power. It is inconceivable, how much mischief is produced by the malignant rumours, which the bad circulate, and which cannot be the subject of punishment by law. But their effect might be counteracted, if committees were at liberty to animadvert on them, not by a corporal or pecuniary penalty, but by exhibiting the offende[rs] to the world, as not well-affected: The jurisdiction of these bodies may be so restrained, as to prevent the repetition of those extravagancies, for which some of them were censureable at the beginning of the war. I confess, that the measure is much favored by me, because I have had experience of the baneful influence of the observations of those, who keep within the law, & yet are sapping the Zeal of our weak citizens by secret whispers. I believe, that I could procure a committee to be elected by the people of this county, and I should certainly attempt it, if such an institution, entered into without the previous assent of the legislature, would not carry the appearance of an opposition to government.
The evacuation of Charlestown has increased the sterility of the south in news. It is said, but I cannot determine with what truth, that considerable purchases have been made of the british goods found there: and that a great quantity of them is destined for Virginia. Great stratagem must be used to accomplish their introduction here, and North Carolina has shewn by a late condemnation of a cargo of british goods that they will not be suffered to pass thro’ her territory without arrest.
Ought not the debts of the U.S. to be entered on the secret journal? I ask this question, because I have seen in various hands a particular account of them. In time of peace indeed, or even in time of war, if the states were required to pay a proportion of them, a minute history of these debts ought to be forwarded, that it might be seen, on what principles a requisition of money was made: But at this day, when the mere current expences of the war are demanded, it has the aspect of something more than folly for any member of congress to publish them abroad.
I have not got your letter of this week from the office.
